UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7160



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HENRY CLIFFORD BYRD, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
District Judge. (CR-83-52, CA-00-276-1)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Clifford Byrd, Sr., Appellant Pro Se. Benjamin H. White,
Jr., Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Clifford Byrd, Sr., appeals the district court’s order

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000).   We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Byrd, Nos. CR-83-52; CA-00-

276-1 (M.D.N.C. July 19, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2